This is an appeal from a judgment of conviction for maintaining a liquor nuisance on premises located in Oklahoma county, Okla., more particularly described as the southeast quarter of section 18, township 13, range 1 west. Judgment was rendered on March 13, 1922, and punishment fixed at a fine of $500 and six months' imprisonment in the county jail. Petition in error and case-made were filed in this court on July 8, 1922. The cause was finally submitted on the record on November 8, 1923.
No appearance was made by counsel representing plaintiff in error to orally argue the cause at the time same was submitted, nor has any brief been filed in his behalf. An examination of the record discloses no prejudicial error, and the cause is therefore affirmed under rule 9 of this court. *Page 227 
Judgment affirmed, and cause remanded to the county court of Oklahoma county, with directions to carry the judgment into effect.
BESSEY and DOYLE, JJ., concur.